Citation Nr: 1734199	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-35 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a prostate condition, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for peripheral vascular disease of the lower extremities, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Katie K. Molter, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977, and from January to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for diabetes mellitus, type II, and a prostate condition, with both claims to include as due to exposure to Agent Orange; the RO also denied a claim for peripheral vascular disease of the lower extremities, to include as secondary to diabetes mellitus, type 2.

The Veteran appealed, and in January 2015, the Board denied all of the claims.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court vacated the Board's January 2015 decision, and remanded the matter to the Board for further development.  In February 2016, the Board remanded the claims for additional development.  

In July 2012, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer with the Board.  The Veteran has been notified that he has a right to another hearing.  However, in October 2014, the Veteran indicated that he did not wish to appear at another hearing.  See 38 U.S.C.A. § 7107(c) (West 2015).

In April 2017, the Board sent the Veteran a letter, in which he was notified that it was unclear whether or not he desired to be represented by Katie K. Molter, attorney, or Disabled American Veterans.  He was requested to state whether or not he wanted either of these parties, or some other representative, to represent him.  He was informed that if no response was received after 30 days, VA would assume that he desired to be represented by Ms. Molter.  There is no record of a response.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has diabetes mellitus, type 2, and a prostate condition, due to his service, to include as due to exposure to Agent Orange.  With regard to exposure to Agent Orange, he argues the following: he was exposed during his tour of duty in Korea between October 29, 1975 and January 13, 1977.  His unit during this time was "D BTRY 1st BN 2nd ADA 38th Brigade EUSA, KWA Chon, Korea."  He was sent to the 38th Parallel DMZ (demilitarized zone) between April 5, 1976 and June 15, 1976.  During this time he was 3/4-mile from the DMZ, and Agent Orange was sprayed in an area 11/2 miles wide across the entire Korean peninsula at the 38th parallel.  

The Veteran's DD Form 214 shows that his last duty assignment and major command was with D. BTRY 1st BN 2nd ADA 38th Brigade EUSA; his primary specialty was Hawk Missile Crewman; his last country of overseas assignment was Korea.

In the Board's February 2016 remand, it directed that the JSRRC (the United States Army and Joint Services Records Research Center), or any other appropriate government records repositories, be contacted in an attempt to corroborate the Veteran's claims of exposed to herbicides during his service in Korea. 

In October 2016, the Appeals Management Center (AMC) sent a request for an attempt to corroborate the Veteran's claim of exposure to Agent Orange to the DPRIS (Defense Personnel Records Information Retrieval System).  

In November 2016, the AMC issued a memorandum, in which it indicated that the JSRRC had conducted a complete review of the National Archives and Records Administration (NARA) files, that they (NARA) could not locate the Veteran's unit's 1976 records, that it appeared that the Veteran's unit had been located in Seoul, South Korea, and that it was not documented that the Veteran's unit performed duties along the DMZ, or that it had used or stored Agent Orange.  The AMC therefore determined that the Veteran's claims of exposure to Agent Orange could not be verified.  

In a supplemental statement of the case (SSOC), dated in December 2016, the AMC denied the claims.  The SSOC indicates that the JSRRC's report was dated in November 2016.  

The JSRRC's November 2016 report, that was the basis of the AMC's November 2016 memorandum, is not of record.  The Board is therefore unable to review its contents to determine whether or not the AMC's November 2016 memorandum is accurate, and whether or not the November 2016 JSRRC report contains any information that is favorable to the Veteran's claims, or which otherwise warrants additional development.  Accordingly, on remand, the JSRRC's November 2016  report should be obtained, and associated with the claims file.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the November 2016 JSRRC report, that served as the basis for the AMC's November 2016 memorandum, in which it concluded that the Veteran's claim of exposure to Agent Orange during service in Korea could not be verified, and associate it with the claims file.  

2.  Following any additional indicated development, review the claims file and readjudicate the issues on appeal.  If any of the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




